Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
05/16/2022 has been entered.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 2/14/2022, Applicant, on 3/29/2022, amended claims 1, 4, 14, 15, and 19;  cancelled claims 2, 3, 5-13, and 16-18 and added claims 20-24. Claims 1, 4, 14, 15, and 19-24 are pending in this application and have been rejected below.

Response to Arguments
Applicant’s arguments filed April 15, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed April 15, 2022.
On Page 13-14, regarding the 35 U.S.C. § 103 rejection, Applicant argues cited references fail to disclose amended claim language.   In response, with respect to amended claims under 35 U.S.C. § 103 have been fully considered.  However, upon further consideration, Applicant has made amendments incorporating (cancelled claim 3 language), and the new amendments necessitate a revised rejection.  Please refer to 35 U.S.C. § 103 rejection for further explanation and rationale in light of the amendments.  
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Misnumbered claim 22 has been duplicated and has been renumbered to 25.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the assignment test]" .  There is insufficient antecedent basis for this limitation in the claim.

Overcoming 35 USC § 101 Rejections
The reasons for withdrawal of the rejection of claims 1, 3-15 and 19 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on recording personal usage of a monitored software application executing on the workstation computer of a user, wherein interactions of the user with the monitored software application using the project management application without requiring manual activity from the user to characterize the interactions of the user with the monitored software application; generating a test sequence, the test sequence comprising the input sequence and the first input activity record to provide into the machine learning model of the project management application; and receiving a work progress metric from an output of the machine learning model in response to the provision of the test sequence, including the first input activity record and the input sequence of activity records of historical usage, the metric comprising a work progress figure assigned to the test sequence, the work progress figure a percentage of completion of one or more tasks being performed by the user.
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  4, 14-15, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jelveh, US Publication No. 20190087691 A1 [hereinafter Jelveh], in view of Cantor et al., US Publication No US 20130325763 A1 [hereinafter Cantor]. 
Regarding Claim 1, 
Jelveh teaches
A computer-implemented method utilizing a machine learning model for predicting a work progress figure of tasks being performed in a monitored software application, the method comprising: recording, via use of a project management application executing at least in part as a background process on a workstation computer, personal usage of a monitored software application executing on the workstation computer of a user,  wherein interactions of the user with the monitored software application are monitored using the project management application without requiring manual activity from the user to characterize the interactions of the user with the monitored software application; (Jelveh Par. 20-21-“FIG. 1 illustrates system 100 that facilitates learning, determining and predicting user intent. A processor 102 can execute computer executable components stored in a memory 104. An input component 106 can receive image data 107 regarding a screen display associated with user interaction with a computing device. For example, the input component can capture images of the computing screen or a subset thereof. Additionally, the input component 106 can also capture any type of extrinsic information (e.g., audio, motion, location, weather, temperature, and so on) to facilitate determining or inferring user state and associated context. ... A model generation component 108 can generate a model 110 that can be trained on data from the input component 106 as well as user provided data (e.g., implicit or explicit training data), and through a machine learning component 112 the model 110 can converge on determining, predicting or inferring user intent with high confidence. After a particular confidence level is achieved, the model can facilitate the system taking automated action (e.g., using a utility-based analysis where the benefit of taking an automated action correctly is weighed against the cost of taking an incorrect action). An analysis component 114 can employ the model 110 to determine or infer user intent based on the image data analysis; and an action component 116 can provision services to the user as a function of the determined or inferred user intent. In an implementation, a gaming component 118 can gamify interaction with the user in connection with explicitly training the model 110. A reward component 120 can be employed to expose functionality associated with the trained model 110 as a function of user training efforts. ;In various embodiments, the system (e.g., via the machine learning component 112 and/or the analysis component 114) can analyze the images, screenshots, and/or extrinsic data 107 by employing focus objects and/or focus sections. Focus objects/sections can represent visual portions (e.g., groups of pixels) of a particular on-screen display that have more importance/relevance than other portions of the on-screen display. In some cases, the focus objects/sections can represent changing/transient visual portions of the screen; in other cases, they can represent non-transient visual portions of the screen. Thus, focus objects/sections can enable the system to distinguish between important and unimportant changes in the on-screen display (e.g., changes from one stored image to another among a sequence of stored images, screenshots, and extrinsic data 107, and so on); Par. 33-“In one or more embodiments, the system 100 can employ icons to help to simplify AI learning. As explained above, the system 100 can facilitate its functionality by continuously recording and/or receiving images, screenshots, and/or extrinsic data 107 via the input component 106. Such images, screenshots, and/or extrinsic data 107 can include images of websites, program/application interfaces, other graphical user interfaces (GUIs), and so on.”; Par. 81);
 receiving a first input activity record, the activity record a data set of interactions of the user with the monitored software application based on the recorded personal usage of the monitored software application recorded by the background process on the workstation computer ; (Jelveh Par. 20-“FIG. 1 illustrates system 100 that facilitates learning, determining and predicting user intent. A processor 102 can execute computer executable components stored in a memory 104. An input component 106 can receive image data 107 regarding a screen display associated with user interaction with a computing device. For example, the input component can capture images of the computing screen or a subset thereof. Additionally, the input component 106 can also capture any type of extrinsic information (e.g., audio, motion, location, weather, temperature, and so on) to facilitate determining or inferring user state and associated context. In various embodiments, the input component 106 can include (and/or be communicatively connected to) an electroencephalograph (EEG device) (e.g., a wired and/or wireless headset with EEG sensors coupled thereto, and so on) to receive and/or record brainwave data from the user. Moreover, any other bio-sensors can be incorporated to record/measure other physical measurements and/or bio-data (e.g., heartbeat, body surface tension, body temperature, body movements, micromovements and/or twitches, eye tracking, and so on). In such cases, one or more brainwaves of the user (and/or any other bio-data of the user) can be monitored so as to detect emotions, thoughts, and/or intentions while the user interacts with the computing device(s). Such measured bio-data can be correlated in time with on-screen interactions and/or on-screen objects.”; Par. 36-“Furthermore, in one or more embodiments, the above-mentioned AI capabilities can be implemented via the machine learning component 112 and the reward component 120, in conjunction with genetic and/or other algorithms, to help train the model(s) 110. For example, the machine learning component 112 can continuously (and/or substantially continuously) run the model(s) 110 in the computing background while the user is interacting with the computing device.”)
receiving an input sequence of activity records of historical usage of the monitored software application ; (Jelveh Par. 42-“In various embodiments, multiple task patterns (e.g., abstract actions, as described above) can be chained together to build larger task patterns. In such case, the larger task pattern can correspond to a complicated and/or overall goal/action to be performed, and the smaller task patterns can correspond to the constituent actions/steps to be performed in order to achieve the overall action. For example, if the user instructs the system/personal AI to make an online appointment with a drywall installer, the system/personal AI can perform that overall goal/action by performing a sequence/chain of smaller tasks. These smaller tasks/task patterns can include searching for nearby drywall installers, vetting and/or checking credentials of located drywall installers, choosing a drywall installer (e.g., based on price, online reviews, and so on), interacting with the website of the chosen drywall installer so as to book an appointment, inputting payment and/or address information, and so on. In some embodiments, the system/personal AI can have previously recorded the user (and/or any number of other users) performing such smaller tasks, and so the system/personal AI can recognize the abstract task patterns underlying each constituent step, as described above. By chaining these general task patterns together (e.g., performing them in sequence), the overall, more complicated goal/action can be achieved. In some cases, the system/personal AI can measure the performance efficiency/efficacy of the chained task patterns, so as to compare with different potential pattern chains for accomplishing the same overall goal/action.”) 
generating a test sequence, the test sequence comprising the input sequence and the first input activity record to provide into the machine learning model of the project management application (Jelveh Par. 31-32-“ A classifier can map an input attribute vector, z=(z1, z2, z3, z4, zn), to a confidence that the input belongs to a class, as by f(z)=confidence(class). Such classification can employ a probabilistic and/or statistical-based analysis (e.g., factoring into the analysis utilities and costs) to determine an action to be automatically performed. A support vector machine (SVM) is an example of a classifier that can be employed. The SVM operates by finding a hyper-surface in the space of possible inputs, where the hyper-surface attempts to split the triggering criteria from the non-triggering events. Intuitively, this makes the classification correct for testing data that is near, but not identical to training data. Other directed and undirected model classification approaches include, e.g., naïve Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and probabilistic classification models providing different patterns of independence, any of which can be employed. Classification as used herein also is inclusive of statistical regression that is utilized to develop models of priority.”; Par. 42)
receiving a work progress metric from an output of the machine learning model in response to the provision of the test sequence, including the first input activity record and the input sequence of activity records of historical usage, ...;  (Jelveh Par. 20-“ A model generation component 108 can generate a model 110 that can be trained on data from the input component 106 as well as user provided data (e.g., implicit or explicit training data), and through a machine learning component 112 the model 110 can converge on determining, predicting or inferring user intent with high confidence. After a particular confidence level is achieved, the model can facilitate the system taking automated action (e.g., using a utility-based analysis where the benefit of taking an automated action correctly is weighed against the cost of taking an incorrect action). An analysis component 114 can employ the model 110 to determine or infer user intent based on the image data analysis; and an action component 116 can provision services to the user as a function of the determined or inferred user intent.”; Par. 21; 27; Par. 42-“In various embodiments, multiple task patterns (e.g., abstract actions, as described above) can be chained together to build larger task patterns. In such case, the larger task pattern can correspond to a complicated and/or overall goal/action to be performed, and the smaller task patterns can correspond to the constituent actions/steps to be performed in order to achieve the overall action. For example, if the user instructs the system/personal AI to make an online appointment with a drywall installer, the system/personal AI can perform that overall goal/action by performing a sequence/chain of smaller tasks.”; Par. 81-“FIG. 7 illustrates an interface showing status of the gaming component including tasks that can be accomplished by the system 100. FIG. 7 illustrates an interface showing a visual representation of the AI, the productivity score representing the time gained by having GO take over tasks and gaming components showing the user's personal score and the user's current rank on the leaderboard. Current Tasks being performed by the AI are shown with current estimates for turnover/completion times. A specific status workflow shows each task's position within the process of learning to the process of completion.”) 
Jelveh teaches the machine learning training and the feature is expounded upon by the teaching in Cantor:
... the metric comprising a work progress figure assigned to the test sequence, the work progress figure a percentage of completion of one or more tasks being performed by the user (Cantor Par. 75-“ The task estimator 108 of the present disclosure may consider other kinds of information in addition to task attributes. Such other information may be received as input. For instance, the information input to the methodology of the present disclosure and considered in the learning may include information derived or computed from one or more task attributes. The information input to the method and considered in learning may also include information about the history of the task, including the history of changes to the values of task attributes, further including the absolute and relative sequence, timing, frequency, and other measures, properties, and/or patterns of the history of changes to these attribute values. The information about the history of changes to the values of task attributes may include information such as the number of times that a task has been rescheduled, the number of times that a task has been considered completed and then considered not completed, the number of times that the owner of a task has changed, and/or the number of times that any other specific attribute or relationship has changed, among others.”; Par. 94-“ Combining the machine learning based task effort prediction with Monte Carlo simulation provides the flow of the overall algorithm shown in FIG. 6. A machine learner 602 trains (builds) a model based on the available data, e.g., completed tasks, as a training set. A set of uncompleted tasks 604 is input to the built model. Applying the built model to the set of uncompleted tasks produces tasks with a predicted effort distribution 606. A project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date)”; Par120-“ The line through the grey dots represents each piece of work (work item) that is being completed. Each plan item is generally broken down into smaller-scale pieces of work that are assigned to developers for completion. The line through the grey dots shows the percentage of work remaining, and it should be trending downward. Additional work may be added to the project, and in response to the added work, the chart may show the line going up, which may be an indication that there might be an issue as well.”)
Jelveh and Cantor are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Jelveh and improve workflow, as taught by Cantor, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Jelveh with the motivation of analyzing improved efficiency, more time spent, overestimated work. (Cantor Par. 151).
Regarding Claim 2, - cancelled
Regarding Claim 3, - Cancelled
Regarding Claim 4, Jelveh in view of Cantor teach the method of claim 1…, 
Jelveh fails to teach the following feature disclosed by Cantor:
further comprising associating a second input activity record and the work progress figure with a most likely task being performed only in case the probability of correct association of the second input activity record with a most likely task is greater than or equal to a predetermined threshold value. (Cantor Par. 36-37-“ A task estimator 108 may consider the completed tasks 102, if any, for the project to be estimated and the values of their attributes. The task estimator 108 may also consider the completed tasks, if any, not belonging to the project (belonging to a different similar project) to be estimated and the values of their attributes. Based on those considerations, the task estimator 108 determines a probability distribution of the estimated effort (or times) for each of the as-yet incomplete tasks belonging to the project.; A project completion predictor 110 may take as input, information on resource and scheduling constraints applicable to the project to be estimated. Based on the estimated probability distribution times for each of the as-yet incomplete tasks, e.g., determined by the task estimator 108, and also based on the information on resource and scheduling constraints applicable for the project to be estimated, the project completion predictor 110 determines an estimated probability distribution of the completion time of the collection of as-yet incomplete tasks as a whole.”Par. 48-74- “In one embodiment of the present disclosure, the task attributes provided as input and used for learning may include, but not limited to, one or more of the following: [0050] Corrected estimate:; Par. 111-“ They have identified the dependencies between those plan items, they have put in preliminary size estimates (i.e., estimates on the time to complete) for each of them in the form of triangular distributions where they specify the best case worst case and most likely case for each one and have broken down their timeline into three major milestones. Each of those milestones is approximately a month and a half.”;Par. 152)
Jelveh and Cantor are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Jelveh and improve workflow, as taught by Cantor, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Jelveh with the motivation of analyzing improved efficiency, more time spent, overestimated work. (Cantor Par. 151).
Regarding Claim 5-13 Cancelled
Regarding Claim 14, Jelveh in view of Cantor teach the method of claim 1, further comprising…, 
Jelveh fails to teach the following feature disclosed by Cantor:
delaying the execution of the assignment test until a starting condition is fulfilled, the starting condition related to a time condition. (Burleson Par. 48-74- “In one embodiment of the present disclosure, the task attributes provided as input and used for learning may include, but not limited to, one or more of the following: [0050] Corrected estimate: A revision of a previously estimated effort or time required to complete a task; [0051] Creation date: The date on which the task was created; [0052] Created by: The person who created the task; [0053] Due date: The date on which a task is due; [0054] Estimate: User supplied original or subsequently revised estimated effort or time required to complete a task; [0055] Links: The links or relationships that a task may have to other tasks, to the work products or records of other tasks, and to other information; [0056] Number of comments: The number of comments that have been recorded in relation to a task; [0057] Number of teams: The number of project teams that are associated with a task; [0058] Owner name: The name of a person who is assigned to perform or oversee a task; [0059] Planned-for date: The ending date of any part of the project schedule in which a task is to be completed; [0060] Planned-for iteration: The name of any part of the project schedule in which the task is to be completed; [0061] Planned-for start date: The starting date of any part of the project schedule in which a task is to be completed; [0062] Priority: The priority of a task with respect to other tasks in the project; [0063] Project name: The name of the project to which a task belongs; [0064] Resolution: A representation of the way in which a task has been completed, if completed; [0065] Resolution date: The date on which a resolution was achieved for the task; [0066] Severity: The severity of any problem that may be represented by a task; [0067] State: A representation of the task relative to the work being done on it and its prospective or actual completion; [0068] State modification date: A date, associated with a particular set of attribute values, that represents the time at which those attribute values were set or the time at which they were changed; [0069] Story points: A user supplied estimate of the complexity of a task or amount of effort of time required to complete a task; [0070] Summary: A summary description of a task; [0071] Team name: The name of the team to which actual or prospective performers of the task nominally belong; [0072] Time spent: The amount of effort or time actually spent on the task; [0073] Type: The type of the task as denominated with respect to a particular system of task types; [0074] Work item identifier: A unique identifier for the task.”; Par. 78-79; Par. 111-“ “hey have identified the dependencies between those plan items, they have put in preliminary size estimates (i.e., estimates on the time to complete) for each of them in the form of triangular distributions where they specify the best case worst case and most likely case for each one and have broken down their timeline into three major milestones. Each of those milestones is approximately a month and a half. And each is then broken down into three iterations. And the iterations are three weeks each.)
Jelveh and Cantor are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Jelveh and improve workflow, as taught by Cantor, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Jelveh with the motivation of analyzing improved efficiency, more time spent, overestimated work. (Cantor Par. 151).
Regarding Claim 15, Jelveh in view of Cantor teach the method of claim 1…
wherein the machine learning model comprises a recurrent neural network. (Jelveh Par. 28-“ The model(s) 110 or machine learning component 112 can employ artificial intelligence, physical domain expertise and other statistical methods to score and rank components and generate analytics regarding impact of respective influencers 107 on user action(s). The model(s) 110 or machine learning component 112 can perform recursive learning across unstructured subsets of data. Respective models can comprise a neural network and a Bayesian network and can interact with one another.”)
Claim 16- Cancelled
Claim 17- Cancelled
Claim 18- Cancelled
Regarding Claim 19, 
Jelveh teaches
A computing system comprising a processor and a memory, the memory storing computer-executable instructions which, when executed by the processor, cause the processor to execute a method utilizing a machine learning model for predicting a work progress figure of tasks being performed in a monitored software application, the method comprising: recording, via use of a project management application executing at least in part as a background process on a workstation computer, personal usage of a monitored software application executing on the workstation computer of a user,  wherein interactions of the user with the monitored software application are monitored using the project management application without requiring manual activity from the user to characterize the interactions of the user with the monitored software application; (Jelveh Par. 20-21-“FIG. 1 illustrates system 100 that facilitates learning, determining and predicting user intent. A processor 102 can execute computer executable components stored in a memory 104. An input component 106 can receive image data 107 regarding a screen display associated with user interaction with a computing device. For example, the input component can capture images of the computing screen or a subset thereof. Additionally, the input component 106 can also capture any type of extrinsic information (e.g., audio, motion, location, weather, temperature, and so on) to facilitate determining or inferring user state and associated context. ... A model generation component 108 can generate a model 110 that can be trained on data from the input component 106 as well as user provided data (e.g., implicit or explicit training data), and through a machine learning component 112 the model 110 can converge on determining, predicting or inferring user intent with high confidence. After a particular confidence level is achieved, the model can facilitate the system taking automated action (e.g., using a utility-based analysis where the benefit of taking an automated action correctly is weighed against the cost of taking an incorrect action). An analysis component 114 can employ the model 110 to determine or infer user intent based on the image data analysis; and an action component 116 can provision services to the user as a function of the determined or inferred user intent. In an implementation, a gaming component 118 can gamify interaction with the user in connection with explicitly training the model 110. A reward component 120 can be employed to expose functionality associated with the trained model 110 as a function of user training efforts. ;In various embodiments, the system (e.g., via the machine learning component 112 and/or the analysis component 114) can analyze the images, screenshots, and/or extrinsic data 107 by employing focus objects and/or focus sections. Focus objects/sections can represent visual portions (e.g., groups of pixels) of a particular on-screen display that have more importance/relevance than other portions of the on-screen display. In some cases, the focus objects/sections can represent changing/transient visual portions of the screen; in other cases, they can represent non-transient visual portions of the screen. Thus, focus objects/sections can enable the system to distinguish between important and unimportant changes in the on-screen display (e.g., changes from one stored image to another among a sequence of stored images, screenshots, and extrinsic data 107, and so on); Par. 33-“In one or more embodiments, the system 100 can employ icons to help to simplify AI learning. As explained above, the system 100 can facilitate its functionality by continuously recording and/or receiving images, screenshots, and/or extrinsic data 107 via the input component 106. Such images, screenshots, and/or extrinsic data 107 can include images of websites, program/application interfaces, other graphical user interfaces (GUIs), and so on.”; Par. 81);
 receiving a first input activity record, the activity record a data set of interactions of the user with the monitored software application based on the recorded personal usage of the monitored software application recorded by the background process on the workstation computer ; (Jelveh Par. 20-“FIG. 1 illustrates system 100 that facilitates learning, determining and predicting user intent. A processor 102 can execute computer executable components stored in a memory 104. An input component 106 can receive image data 107 regarding a screen display associated with user interaction with a computing device. For example, the input component can capture images of the computing screen or a subset thereof. Additionally, the input component 106 can also capture any type of extrinsic information (e.g., audio, motion, location, weather, temperature, and so on) to facilitate determining or inferring user state and associated context. In various embodiments, the input component 106 can include (and/or be communicatively connected to) an electroencephalograph (EEG device) (e.g., a wired and/or wireless headset with EEG sensors coupled thereto, and so on) to receive and/or record brainwave data from the user. Moreover, any other bio-sensors can be incorporated to record/measure other physical measurements and/or bio-data (e.g., heartbeat, body surface tension, body temperature, body movements, micromovements and/or twitches, eye tracking, and so on). In such cases, one or more brainwaves of the user (and/or any other bio-data of the user) can be monitored so as to detect emotions, thoughts, and/or intentions while the user interacts with the computing device(s). Such measured bio-data can be correlated in time with on-screen interactions and/or on-screen objects.”; Par. 36-“Furthermore, in one or more embodiments, the above-mentioned AI capabilities can be implemented via the machine learning component 112 and the reward component 120, in conjunction with genetic and/or other algorithms, to help train the model(s) 110. For example, the machine learning component 112 can continuously (and/or substantially continuously) run the model(s) 110 in the computing background while the user is interacting with the computing device.”)
receiving an input sequence of activity records of historical usage of the monitored software application ; (Jelveh Par. 42-“In various embodiments, multiple task patterns (e.g., abstract actions, as described above) can be chained together to build larger task patterns. In such case, the larger task pattern can correspond to a complicated and/or overall goal/action to be performed, and the smaller task patterns can correspond to the constituent actions/steps to be performed in order to achieve the overall action. For example, if the user instructs the system/personal AI to make an online appointment with a drywall installer, the system/personal AI can perform that overall goal/action by performing a sequence/chain of smaller tasks. These smaller tasks/task patterns can include searching for nearby drywall installers, vetting and/or checking credentials of located drywall installers, choosing a drywall installer (e.g., based on price, online reviews, and so on), interacting with the website of the chosen drywall installer so as to book an appointment, inputting payment and/or address information, and so on. In some embodiments, the system/personal AI can have previously recorded the user (and/or any number of other users) performing such smaller tasks, and so the system/personal AI can recognize the abstract task patterns underlying each constituent step, as described above. By chaining these general task patterns together (e.g., performing them in sequence), the overall, more complicated goal/action can be achieved. In some cases, the system/personal AI can measure the performance efficiency/efficacy of the chained task patterns, so as to compare with different potential pattern chains for accomplishing the same overall goal/action.”) 
generating a test sequence, the test sequence comprising the input sequence and the first input activity record to provide into the machine learning model of the project management application (Jelveh Par. 31-32-“ A classifier can map an input attribute vector, z=(z1, z2, z3, z4, zn), to a confidence that the input belongs to a class, as by f(z)=confidence(class). Such classification can employ a probabilistic and/or statistical-based analysis (e.g., factoring into the analysis utilities and costs) to determine an action to be automatically performed. A support vector machine (SVM) is an example of a classifier that can be employed. The SVM operates by finding a hyper-surface in the space of possible inputs, where the hyper-surface attempts to split the triggering criteria from the non-triggering events. Intuitively, this makes the classification correct for testing data that is near, but not identical to training data. Other directed and undirected model classification approaches include, e.g., naïve Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and probabilistic classification models providing different patterns of independence, any of which can be employed. Classification as used herein also is inclusive of statistical regression that is utilized to develop models of priority.”; Par. 42)
receiving a work progress metric from an output of the machine learning model in response to the provision of the test sequence, including the first input activity record and the input sequence of activity records of historical usage, ...;  (Jelveh Par. 20-“ A model generation component 108 can generate a model 110 that can be trained on data from the input component 106 as well as user provided data (e.g., implicit or explicit training data), and through a machine learning component 112 the model 110 can converge on determining, predicting or inferring user intent with high confidence. After a particular confidence level is achieved, the model can facilitate the system taking automated action (e.g., using a utility-based analysis where the benefit of taking an automated action correctly is weighed against the cost of taking an incorrect action). An analysis component 114 can employ the model 110 to determine or infer user intent based on the image data analysis; and an action component 116 can provision services to the user as a function of the determined or inferred user intent.”; Par. 21; 27; Par. 42-“In various embodiments, multiple task patterns (e.g., abstract actions, as described above) can be chained together to build larger task patterns. In such case, the larger task pattern can correspond to a complicated and/or overall goal/action to be performed, and the smaller task patterns can correspond to the constituent actions/steps to be performed in order to achieve the overall action. For example, if the user instructs the system/personal AI to make an online appointment with a drywall installer, the system/personal AI can perform that overall goal/action by performing a sequence/chain of smaller tasks.”; Par. 81-“FIG. 7 illustrates an interface showing status of the gaming component including tasks that can be accomplished by the system 100. FIG. 7 illustrates an interface showing a visual representation of the AI, the productivity score representing the time gained by having GO take over tasks and gaming components showing the user's personal score and the user's current rank on the leaderboard. Current Tasks being performed by the AI are shown with current estimates for turnover/completion times. A specific status workflow shows each task's position within the process of learning to the process of completion.”) 
Jelveh teaches the machine learning training and the feature is expounded upon by the teaching in Cantor:
... the metric comprising a work progress figure assigned to the test sequence, the work progress figure a percentage of completion of one or more tasks being performed by the user (Cantor Par. 75-“ The task estimator 108 of the present disclosure may consider other kinds of information in addition to task attributes. Such other information may be received as input. For instance, the information input to the methodology of the present disclosure and considered in the learning may include information derived or computed from one or more task attributes. The information input to the method and considered in learning may also include information about the history of the task, including the history of changes to the values of task attributes, further including the absolute and relative sequence, timing, frequency, and other measures, properties, and/or patterns of the history of changes to these attribute values. The information about the history of changes to the values of task attributes may include information such as the number of times that a task has been rescheduled, the number of times that a task has been considered completed and then considered not completed, the number of times that the owner of a task has changed, and/or the number of times that any other specific attribute or relationship has changed, among others.”; Par. 94-“ Combining the machine learning based task effort prediction with Monte Carlo simulation provides the flow of the overall algorithm shown in FIG. 6. A machine learner 602 trains (builds) a model based on the available data, e.g., completed tasks, as a training set. A set of uncompleted tasks 604 is input to the built model. Applying the built model to the set of uncompleted tasks produces tasks with a predicted effort distribution 606. A project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date)”; Par120-“ The line through the grey dots represents each piece of work (work item) that is being completed. Each plan item is generally broken down into smaller-scale pieces of work that are assigned to developers for completion. The line through the grey dots shows the percentage of work remaining, and it should be trending downward. Additional work may be added to the project, and in response to the added work, the chart may show the line going up, which may be an indication that there might be an issue as well.”)
Jelveh and Cantor are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Jelveh and improve workflow, as taught by Cantor, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Jelveh with the motivation of analyzing improved efficiency, more time spent, overestimated work. (Cantor Par. 151).
Regarding Claim 20, Jelveh in view of Cantor teach the method of claim 1…
wherein the first input activity record includes selectively one or more of the following: an identity of the user, a start timestamp representing a beginning of a usage, a duration figure associated with a time period of usage, an activity descriptor characteristic of the usage, an activity type characteristic of the usage, and one or more artifact records. (Jelveh Par. 41-43-“ In various embodiments, multiple task patterns (e.g., abstract actions, as described above) can be chained together to build larger task patterns. In such case, the larger task pattern can correspond to a complicated and/or overall goal/action to be performed, and the smaller task patterns can correspond to the constituent actions/steps to be performed in order to achieve the overall action. For example, if the user instructs the system/personal AI to make an online appointment with a drywall installer, the system/personal AI can perform that overall goal/action by performing a sequence/chain of smaller tasks. These smaller tasks/task patterns can include searching for nearby drywall installers, vetting and/or checking credentials of located drywall installers, choosing a drywall installer (e.g., based on price, online reviews, and so on), interacting with the website of the chosen drywall installer so as to book an appointment, inputting payment and/or address information, and so on. In some embodiments, the system/personal AI can have previously recorded the user (and/or any number of other users) performing such smaller tasks, and so the system/personal AI can recognize the abstract task patterns underlying each constituent step, as described above. By chaining these general task patterns together (e.g., performing them in sequence), the overall, more complicated goal/action can be achieved. In some cases, the system/personal AI can measure the performance efficiency/efficacy of the chained task patterns, so as to compare with different potential pattern chains for accomplishing the same overall goal/action. ...As mentioned above, this can further include any and/or all data received by the input component 106, including visual data, non-visual data, bio-data, audio data, geolocation data, motion data, weather data, temperature data, and so on. A Lifegraph (e.g., a Model of the World) can be an n-dimensional (e.g., where n is a positive integer) graph that can represent and/or depict the web of people/objects/relationships connected to the user and/or the system. In some embodiments, the Lifegraph can depict and/or record how these people/objects/relationships change through/over time.”)
Regarding Claim 21, Jelveh in view of Cantor teach the method of claim 1…
wherein the first input activity record includes one or more artifact records, each artifact record describing an artifact generated or edited during usage of the monitored software application.. (Jelveh Par. 20-21“In various embodiments, the system (e.g., via the machine learning component 112 and/or the analysis component 114) can analyze the images, screenshots, and/or extrinsic data 107 by employing focus objects and/or focus sections. Focus objects/sections can represent visual portions (e.g., groups of pixels) of a particular on-screen display that have more importance/relevance than other portions of the on-screen display. In some cases, the focus objects/sections can represent changing/transient visual portions of the screen; in other cases, they can represent non-transient visual portions of the screen. Thus, focus objects/sections can enable the system to distinguish between important and unimportant changes in the on-screen display (e.g., changes from one stored image to another among a sequence of stored images, screenshots, and extrinsic data 107, and so on). For example, a digital clock icon is generally displayed in a corner of a computer display screen. Although the displayed time changes every minute (e.g., the pixels in that portion of the screen change to show the new time), such on-screen changes are usually not very important/relevant regarding the interactions/tasks performed by the user on the computing device (e.g., the time constantly changes, but such changes often convey no substantive information regarding what the user was doing on the computing device when those screens were displayed). In contrast, changes made to the body of a word document, a change in the recipient field and/or carbon copy field of an email, and/or a change in website URLs can be very important/relevant regarding the substantive actions that the user was performing. Thus, in some instances, the portion of the screen that displays the clock can be marked as not a focus object/section. Conversely, the portions of the screen displaying email recipient fields, email subject fields, bodies of word processing documents, internet browser fields, and so on can be marked as focus objects/sections (e.g., indicating that such portions are substantively important). Focus objects/sections as described can be implemented via dirty rectangle algorithms known in the art, in conjunction with OCR and other image analysis. In some embodiments, continuous, periodic, and/or regular on-screen changes (e.g., changing of clock icon every minute, and so on) can be recognized via image analysis and can accordingly be noted as not a focus object/section. In some embodiments, unique, nonperiodic, and/or irregular on-screen changes (e.g., writing/deleting words in a word document/email, and so on) can similarly be recognized via image analysis and can accordingly be noted as focus objects/sections. In still more embodiments, each focus object/section can have a respective time associated with it, which time represents the amount of time throughout a day (e.g., or any other time period) during which the focus object/section was displayed on the screen.”)
Regarding Claim 22, Jelveh in view of Cantor teach the method of claim 21…
wherein each artifact record includes an artifact descriptor representing an input or an output to the monitored software application during usage and an artifact type or an operation type associated with the input or output to the monitored software application. (Jelveh Par. 20-21“Thus, in some instances, the portion of the screen that displays the clock can be marked as not a focus object/section. Conversely, the portions of the screen displaying email recipient fields, email subject fields, bodies of word processing documents, internet browser fields, and so on can be marked as focus objects/sections (e.g., indicating that such portions are substantively important). Focus objects/sections as described can be implemented via dirty rectangle algorithms known in the art, in conjunction with OCR and other image analysis. In some embodiments, continuous, periodic, and/or regular on-screen changes (e.g., changing of clock icon every minute, and so on) can be recognized via image analysis and can accordingly be noted as not a focus object/section. In some embodiments, unique, nonperiodic, and/or irregular on-screen changes (e.g., writing/deleting words in a word document/email, and so on) can similarly be recognized via image analysis and can accordingly be noted as focus objects/sections. In still more embodiments, each focus object/section can have a respective time associated with it, which time represents the amount of time throughout a day (e.g., or any other time period) during which the focus object/section was displayed on the screen.”; Par. 30-“ he components can employ various AI-based schemes for carrying out various embodiments/examples disclosed herein. In order to provide for or aid in the numerous determinations (e.g., determine, ascertain, infer, calculate, predict, prognose, estimate, derive, forecast, detect, and so on) described herein, one or more components can examine an entirety or a subset of data to which it is granted access and can provide for reasoning about or determine states of a system, environment, and so on from a set of observations as captured via events and/or data. Determinations can be employed to identify a specific context or action, and/or can generate a probability distribution over states, for example. The determinations can be probabilistic—that is, the computation of a probability distribution over states of interest based on a consideration of data and events. Determinations can also refer to techniques employed for composing higher-level events from a set of events and/or data.”)
Regarding Claim 22 [duplicate claim #], Jelveh in view of Cantor teach the method of claim 1…
wherein the first task comprises a user-specific dataset which comprises at least partially human-readable descriptive information about an item of work to be accomplished by the user. (Jelveh Par. 39-40“For instance, the personal AI can fill in data fields requested by the external AI and/or answer any data queries from the external AI based on the inputted information and/or other stored information of the user (e.g., credit card number, date of birth, billing address, and so on), which can include, but is not limited to, Lifegraph and/or Personal Timeline data. Those of skill will appreciate that the personal AI can perform similar functions with any external programs, regardless of whether those external programs utilize artificial intelligence/machine learning and regardless of the good/service provided. ;Relatedly, the system can, in one or more embodiments, not only perform new actions as instructed by the user, but can also repeat/redo recorded actions, either exactly and/or in the abstract. For example, as described above, the input component 106 can receive and/or record images, screenshots, and/or extrinsic data 107 regarding the user's interactions with the computing system. These recordings can, in some instances, contain images, screenshots, and/or videos of the user performing certain actions/tasks (e.g., ordering a good/service from an online vendor, making an appointment with a good/service provider, booking a flight, sending an email, and so on). In various embodiments, the images, screenshots, and/or videos of the performances of those actions can be replayed exactly, not just to view and/or study them, but also to actually redo, repeat, and/or reperform the recorded actions. For example, if images, screenshots, and/or videos of the user ordering a good (e.g., body soap) from the internet were received/recorded by the input component 106, the action/task captured in those images, screenshots, and/or videos can be repeated, at the keyboard and/or vocal command of the user, via the action component 116 such that another unit of that identical good (e.g., body soap) can be reordered by the system/personal AI. In various other embodiments, such recorded actions/tasks can be repeated in the abstract (e.g., forming generalized task patterns).”)
Regarding Claim 23, Jelveh in view of Cantor teach the method of claim 1…
wherein the background process is associated with one or more of a daemon, a service, or a plugin. (Jelveh Par. 36 “Furthermore, in one or more embodiments, the above-mentioned AI capabilities can be implemented via the machine learning component 112 and the reward component 120, in conjunction with genetic and/or other algorithms, to help train the model(s) 110. For example, the machine learning component 112 can continuously (and/or substantially continuously) run the model(s) 110 in the computing background while the user is interacting with the computing device.”; Par.38-“ In one or more embodiments, such AI models and/or algorithms can be used to simulate/generate different and/or alternative interactions that are distinct from what the actual user would do and that can be made available for review by the user. In other words, while the above section discusses how these AI models/algorithms can be used to “see and predict what the user would do,” these AI models/algorithms can also be implemented to “see and predict what the user's alter ego would do.” That is, rather than simply attempting to replicate how the actual user would behave in a particular computing situation, the AI models/algorithms can be implemented to simulate various, different, and/or alternative approaches/behaviors that can be taken in that computing situation. This could allow the user and/or the system to obtain new insights into the most and/or least efficient responses/actions to particular computing situations/scenarios. For example, the AI models/algorithms can be implemented to predict how the real user would actually go about putting an item up for sale on the internet (e.g., what actions the user would perform on his/her computing device(s) to sell an item on eBay). However, the AI models/algorithms can also be implemented to simulate different methods of selling the item on the internet, including methods/actions that the real user might not perform on his/her computing device(s). These simulations of alternative actions can then be reviewed and/or compared with the user's actual actions (and/or with the system's simulations of the user's actual actions) to determine which are better (e.g., more efficient, more secure, less time consuming, less resource intensive, and so on). To implement such models/algorithms, the reward functions and/or variables, as described above, could be adjusted to favor differently biased actions (e.g., rewarding actions that result in higher focus time, rewarding actions that result in more family time, rewarding actions that result in fewer cyber-security risks, rewarding actions that expend fewer computing resources, and so on).)

Regarding Claim 24, Jelveh in view of Cantor teach the method of claim 1…
wherein the background process is a sensor process of a plurality of sensor processes executing at least in part on the workstation computer, each of the plurality of sensor processes monitoring a different software application executing on the workstation computer for data generated by one or more interactions with the user.. (Jelveh Par. 44-“ Furthermore, data points, nodes, and/or entries in the Lifegraph can, in some embodiments, be generated by other data streams. For instance, a mobile application can provide location information regarding the user and/or persons A, B, and/or C. So, if a mobile device's location sensor (e.g., GPS sensor, and so on) indicates that the user was at a particular latitude/longitude that corresponds to a gym, the system/personal AI can determine that the recorded latitude/longitude corresponds to the gym (e.g., via an internet search) and can thus include the gym on the user's Lifegraph. Similarly, because the Lifegraph can track people, objects, and/or relationships through time, temporal correlation can be used to further interrelate nodes, entries, and/or data in the Lifegraph. For example, if the user meets with persons A and B in a latitude/longitude that corresponds to a school and such meeting occurs at and/or around the same time that the user and persons A and B send documents to each other pertaining to a particular project, the system/personal AI can note in the Lifegraph that the school location is relevant to the project, and so on.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vlad-Sebastian Ionescu, An approach to software development effort estimation using machine learning, 2017 13th IEEE International Conference on Intelligent Computer Communication and Processing (ICCP) and US Patent Application No. 20170323233A1 to Bencke et al – Abstract- “Disclosed is a tasking system to assign individuals to tasks. The tasking system targets a user for the task based information in a user profile such as demographics, background and reputation of the user to perform a task. The tasking system predicts if a user will do a given task well based on a user's background, user's skill, and applied predictive algorithms. The tasking system manages the workflow of the task, assesses the probability of the user's answer being accurate, and continuously optimizes assignment and assessment of the task to improve data quality.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624